Citation Nr: 18100235
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-22 977
DATE:	April 2, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for coronary artery disease, to include as due to herbicide exposure is denied.
The claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.
FINDING OF FACT
1.  The preponderance of the evidence is against a finding that the Veteran performed duties along the demilitarized zone at Camp Page, in South Korea or was otherwise exposed to herbicides during active service.  Therefore, exposure to herbicides or herbicide agents may not be presumed.
2.  Coronary artery disease was demonstrated many years after separation and is not etiologically related to a disease or injury in service.
3.  Diabetes mellitus, type II was demonstrated many years after separation and is not etiologically related to a disease or injury in service.
CONCLUSION OF LAW
1. The criteria for establishing entitlement to service connection for coronary artery disease have not been met. 38 U.S.C. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
2.  The criteria for establishing entitlement to service connection for diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Army from August 1968 to August 1970, to include service in Korea.
This matter comes before the Board of Veterans Appeals (Board) from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
In a May 2014 Substantive Appeal, the Veteran requested a video conference hearing before the Travel Board.  In a subsequent correspondence, dated July 2017, the Veteran withdrew his prior hearing request.  As the record does not contain any additional requests for an appeals hearing or a statement of intent to revive the prior request, the Board deems the Veterans request for a hearing to be withdrawn. See 38 C.F.R. § 20.702 (2017).
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Service Connection
Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C. §§ 1110, 1131 (West 2014).
Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303 (d) (2017).
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Prostate cancer is listed under that section as one of these diseases.
The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty between April 1968 and August 1970 in a unit that, as determined by the Department of Defense, operated at or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period.  38 U.S.C. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.
Certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.   38 U.S.C. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).
Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.   38 C.F.R. § 3.303 (b) (2017).
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.   38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability. In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.   38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Analysis  Allegations of Exposure to Herbicidal Agents
The Veteran contends that he was exposed to herbicides or herbicides agents while on active duty in Korea.  According to his DD-214, the Veterans official military occupation was a cook.
Military personnel records reflect that the Veteran served in the Army from August 1968 to August 1970, with 1st Battalion 42nd Artillery in South Korea.  His period of service does not show service in the Republic of Vietnam, and the Veteran has not alleged otherwise.  While stationed in South Korea, the Veteran contends that his unit was assigned to a territory along the Korean demilitarized zone.  In April 2014, the U.S. Army and Joint Services Records Research Center (JSRRC) conducted a search of his units history could not confirm performance of any specific duties by the Veteran or his unit along the demilitarized zone (DMZ) in South Korea.  Specifically, the report indicated that the unit was located at Camp Page, South Korea, which was approximately 6 miles from the DMZ.  The history does not document use, storage, spraying or transportation of herbicides.
In an August 2010 statement of support, the Veteran reported that he worked as a truck driver hauling all sorts of stuff in Korea and personally witnessed regular spraying of a substance on vegetation.  He noted uncertainty as to whether the substance was Agent Orange or some other herbicide.  
In a February 2012 statement, the Veteran indicated that while he was officially assigned to an Artillery Unit in Korea, he was often sent to temporary duty locations to provide hot meals for troopers working in units that did not have an assigned cook.  In his notice of disagreement, dated December 2012, the Veteran again reported that he personally witnessed the spraying of an unknown substance on vegetation along the civilian control line to the Southern boundary of the DMZ.  He also stated that the Department of Defense confirmed that 21 gallons of Agent Orange was sprayed on vegetation during his period of service in South Korea.  The claims file does not contain a copy of any correspondence from the Department of Defense (DOD) regarding use of herbicides in South Korea. 
While the Board acknowledges the Veterans lay statements regarding his alleged exposure to herbicides during active service, a search of service department records lacked any evidence of actual exposure, and there is no credible evidence which establishes any such exposure.  Thus, the Board finds that herbicide exposure is not conceded, and service connection cannot be granted on a presumptive basis.
The Board recognizes the argument provided by the Veterans representative in December 2017.  Specifically, it was argued that the Veteran has stated that he was assigned temporary duties with other units that lacked a proper cook and that this is how he came in contact with herbicides.  The Veteran also noted no family history of heart problems or diabetes mellitus.  While the Board has considered this information, it does not find it to be sufficiently persuasive to suggest that service connection is warranted on a presumptive basis.  A review of personnel records and DOD records do not support this assertion.  The Board is unable to corroborate service in other locations based purely on these statements, as no other supporting evidence, such as lay statements from fellow service members, has been provided.
Although a presumption of service connection for the Veterans coronary artery disease and diabetes mellitus, type II as due herbicide exposure is not warranted, the Veterans claim must still be reviewed to determine if service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

 
1. Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.
The Veteran contends that he is entitled to service connection for coronary artery disease, to include as due to herbicide exposure.  The preponderance of the evidence is against his claim.
Service treatment records are negative for any complaints of symptoms, treatment, or a diagnosis of a heart condition in service.  At enlistment in August 1968, the Veterans physical examination yielded normal results and he was deemed qualified for service.  A report of medical history, dated October 1968, revealed that the Veteran was in good health.  A normal physical examination was noted at separation in July 1970.  No conditions, disabilities, or injuries were reported. 
Post service treatment records shows that the Veteran has a current diagnosis of coronary artery disease.  In March 1996, an evaluation for ischemic heart disease was conducted.  A cardiac treatment note, dated March 1998, indicates that the Veteran underwent a cardiac catheterization in February 1998 and a subsequent bypass graft.  Prior coronary stenosis was also noted.  A possible date of diagnosis was listed as February 2002.  Risk factors for coronary artery disease were listed as hypertension, diabetes, a prior history of excessive smoking (in remission) and obesity.  There is no indication that the Veterans current diagnosis of CAD is related to active service, to include as due to herbicide exposure.
In making all determinations, the Board has fully considered the Veterans statements regarding in-service exposure to herbicides while working as cook along the civilian control line of the Southern boundary of the DMZ in Korea.  The Board is also cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In Bardwell, the United States Court of Appeals for Veterans Claims (the Court) held that a laypersons assertions indicating exposure to gases or chemicals during service are insufficient, standing alone, to establish actual occurrence of the alleged exposure.  In this case, there is no evidence that the Veteran possesses the necessary expertise to determine if he was exposed to Agent Orange or some other herbicide during active service and a search of service records does not confirm any such exposure.
Although the Board acknowledges that the Veteran has a current of diagnosis of coronary artery disease, there is no evidence of an in-service injury or disease for purposes of establishing nexus.  More specifically, service treatment records are negative for any finding, complaints, or treatment related to a heart condition.  During a separation examination in July 1970, the Veteran denied any history of a heart condition or related symptoms.  Post-service, there is no indication of an onset of symptoms or a diagnosis of a heart condition prior to 1996.  It is also noted that neither the Veteran nor his representative has asserted that symptoms related to his coronary artery disease have existed since service. Therefore, he is not claiming continuity of symptomatology.
It is worth noting that the Veteran has not been afforded a VA examination in this case.  On review of the record, there is no evidence that a VA examination would serve any useful purpose, as the requirement of an in-service disease or injury to establish a direct basis for service connection cannot be met even with additional medical evaluation.  Thus, the Veteran has not been prejudiced by the lack of VA examination.
Although the Board acknowledges the Veterans competence to provide opinions on some medical issues, as to the specific issue in this case, the etiology of coronary artery disease falls outside the realm of common knowledge of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).
Accordingly, service connection for coronary artery disease on a direct basis is not warranted.
For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs against a finding that the Veterans coronary artery disease was caused by or otherwise related to service, to include as due to exposure to herbicides.  Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veterans claim must be denied.

 
2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.
The Veteran asserts entitlement to service connection for diabetes mellitus, type II.   The preponderance of the evidence is against his claim.
Service treatment records are negative for complaints of symptoms, treatment or a diagnosis of diabetes mellitus, type II.  A physical examination at induction and separation yielded normal evaluations of the Veterans endocrine system.
Post service treatment records show that the Veteran was diagnosed with diabetes mellitus, type II in September 2008.  A treatment note, dated March 2011 indicates that he was prescribed Metformin to treat his condition.  There is no record of a diagnosis of diabetes or abnormal diagnostic findings related to the endocrine symptom prior to September 2008.
As previously indicated, a search of service department records failed show any evidence of actual exposure to herbicides during the Veterans tenure of active service.  Thus, herbicide exposure has not been conceded and presumptive service connection for the Veterans diabetes mellitus, type II does not apply.  Review of the medical evidence also does not reveal a basis for direct service connection.  In this case, the Veteran was diagnosed with diabetes mellitus, type II on or about September 2008, more than three decades after separation.
While the Board acknowledges the Veterans competence to report on his current symptoms and their onset, the medical evidence does not support a causal relationship or nexus between the Veterans current condition and active service, to include exposure to herbicides therein.  Further, while the Board notes that the Veteran has not been afforded a VA examination, an additional medical evaluation would not lead to evidence sufficient to establish a nexus in this matter. 



Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to service connection for diabetes mellitus, type II and his claim must be denied.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

